20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                               EXAMINER'S COMMENT 



                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 1/3/2022 has been considered by the Examiner and made of record in the application file.





                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-26 are allowed.
             Claim 1 is allowed because the closest prior art, Ruckstuhl et al. (U.S. PG-Publication #2017/0250917), and Lin et al. (U.S. PG-Publication # 2017/0111267), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “converting the first packet into a second packet, the second packet comprising first interworking information between the first service chain and the second service chain, the first interworking information comprising a flag indicating that the second packet is an interworking packet, a first service path identifier of the second packet, an address of the first logic node, a first flow identifier of the second packet and metadata 
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 7, 13, 19 and 25-26 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.








                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

January 5, 2022